Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 12/02/2021. In virtue of this communication, claims 1-7 and 9-10 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middleton et al. (US 2014/0219118 A1).  

 	Regarding Claim 1 Middleton teaches the limitations "A computer-implemented method comprising: receiving, by a beacon server from a user device, a specification for one or more beacon messages to be sent to two or more beacon transmitters, the specification including at least content for the one or more beacon messages and specification for where the messages are to be sent; (see abstract, fig. 4B and par. 0076 and 0132, where content provider preferences including content of advertisements and to which users will be sent to is received by the PSS manager server and sent to two or more beacon transmitters);
beacon messages based on the specification for where the messages are to be sent; (see par. 0132, list of user’s who will receive beacons is determined);
identifying a beacon manager entity for the so determined one or more of the beacon transmitters; (see fig. 6 and par. 0164, where group managers (602(1), 602(2) etc. which are associated with content providers (i.e. beacon transmitters) are identified);
determining whether the user device is an insider user device associated with the beacon manager entity or an outsider user device; (see fig. 7 and par. 0172-0175, where it is determined if the end user device is a loyal customer (i.e. insider) or a general public (i.e. outsider);
when the user device is an insider user device, forwarding the one or more beacon messages to the beacon transmitters to be sent in turn to end user devices, without obtaining permission from an administrative user associated with the beacon manager entity; and (see fig. 7 and par. 0172-0175, where if an insider the PSS may not need to seek manager approval for transmission of beacons);
when the user device is an outside user device, forwarding the one or more messages to the beacon transmitters to be sent in turn to end user devices, only after obtaining permission from the administrative user associated with the beacon manager entity" (see fig. 7 and par. 0173, where the end user will not receive certain content if it is an outsider (i.e. not a loyal customer, or where the user preferences define a price point at which no advertisements are to be received if over the price point). Here the outside user can be equated to either the general public end user as opposed to a “loyal” customer, or can be equated to a user that has set up preferences defining certain price points);
 	wherein the beacon messages relate to a determined physical location: (see par. 0076, where the content provider 250 may place a beacon 240 near specific content in the content provider's store. For example, the content provider 250 may place a first beacon 240 near a display of sweaters and a second beacon 240 near a rack of women's jeans. In other implementations, the beacon 240 may be also placed near a non-content item, such as a door, cash register first and second beacons are at two locations (e.g. sweaters and jeans); 
wherein the specification for where the beacon messages are to be sent determines which respective beacon transmitters receive the one or more beacon messages depending on a distance between the determined physical location and each of the respective beacon transmitters; and Applicant : Johnson, D.Attorney's Docket No.: 4751-0002U Serial No. : 17/155,206 Filed : January 22, 2021 (see par. 0004, where based on the location, the system may use the user's stored preferences to provide the user with supplemental content and Page: 3 of 8FIG. 2B and par. 0103 which illustrates a plurality of client devices 102, each at different distances from a beacons 240. As described above the client devices 102 are connected to the PSS 120 via a network 104. A logical radius 271 extends a first distance from the beacon 240 and a physical radius 272 extends a second distance from the beacon 240s);
such that at least one of the beacon transmitters does not receive at least one beacon message and such that at least one of the beacon transmitters does receive at least one beacon message.” (see par. 0076, where the supplemental content 251 is associated with the content for sell by the content provider 250. Here, the supplemental content is sent only to the beacon of interest (e.g. sweaters or jeans at two different locations or even at entrances and registers). Therefore, the register beacon would not receive supplemental content regarding women’s jeans. 

	Regarding Claim 2 Middleton teaches the limitations "The method of claim 1 wherein the one or more beacon transmitters include one or more Bluetooth LE, iBeacon, or Eddystone beacon transmitters" (see par. 0008, where BLE is used for advert transmissions). 

	Regarding Claim 3 Middleton teaches the limitations "The method of claim 1 wherein the beacon manager entity owns or controls physical access to transmit using the one or more beacons" (see fig. 6 and par. 0164-0166, where managers control access to beacon transmitters). 

	Regarding Claim 4 Middleton teaches the limitations "The method of claim 1 wherein the inside user is employed by, working with, or otherwise authorized by beacon manager entity" (see fig. 7 and par. 00173, where insider user are authorized by beacon manager). 
	
	Regarding Claim 5 Middleton teaches the limitations "The method of claim 1 wherein the outside user is other than a person who is employed by or working with the beacon manager entity" (see par. 0172, where outside user is general public). 

	Regarding Claim 6 Middleton teaches the limitations "The method of claim 1 where the one or more beacons further comprise: distance beacons, configured for transmitting information associated with a physical area" (see fig. 3B and par. 0117-0118, where beacons transmit based on proximity of client devices to beacon location). 

Claim 7 Middleton teaches the limitations "The method of claim 1 where the one or more beacons further comprise: time elapsed beacons, for transmitting information associated with a time" (see par. 0077, where beacons transmit only at certain times of the day). 

	Regarding Claim 8 Middleton teaches the limitations "The method of claim 7 wherein the time elapsed beacons control the messages transmitted to have a retention time based on a travel time from the respective physical location" (see par. 0099, where content is time sensitive and can only be valid for e.g. 10 minutes from receiving beacon (e.g. time from physical location of beacon transmitter). 

	Regarding Claim 9 Middleton teaches the limitations "The method of claim 8 wherein the end user devices are configured to deletes messages if the retention time has elapsed" (see par. 0099, where content is time sensitive and can only be valid for e.g. 10 minutes from receiving beacon (e.g. time from physical location of beacon transmitter before being invalid (i.e. deleted).

Allowable Subject Matter

 Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “The method of claim 7 wherein the elapsed time associated with the selected ones of the beacon messages depends on a time to travel between the determined physical location and the respective beacon transmitter from which the selected beacon message is transmitted.”

The system of Middleton does not teach “wherein the elapsed time associated with the selected ones of the beacon messages depends on a time to travel between the determined physical location and the respective beacon transmitter from which the selected beacon message is transmitted” when in combination with claims 7 and 1.  
Furthermore, claims 10 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Bilodeau/
Primary Examiner, Art Unit 2648